Citation Nr: 0010188	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  92-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri




THE ISSUES

1.  Entitlement to service connection for low back, left knee 
and left hip disability, claimed as secondary to the service-
connected residuals of a gunshot wound of the left thigh.  

2.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound of the left thigh, 
currently evaluated as 40 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of November 1991 and 1993 rating decisions of the 
RO.  

In May 1993 and October 1994, the Board remanded this matter 
for additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is shown to have lumbar degenerative joint 
disease, left knee degenerative arthritis and left hip 
degenerative arthritis which are as likely as not due to his 
service-connected residuals of a gunshot wound of the left 
thigh.  







CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
lumbar degenerative joint disease, left knee degenerative 
arthritis and left hip degenerative arthritis are the 
proximate result of the service-connected left thigh gunshot 
wound residuals.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection also may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

A careful review of the veteran's service medical records 
shows that, in May 1967, the veteran received a through and 
through gunshot wound to the left thigh from sniper fire, 
which resulted in an open comminuted fracture of the left 
femur and retained metallic foreign bodies.  On discharge 
examination in March 1968, he was noted to have developed 
some pain and swelling of the left knee as a result of the 
injury.  He was also stated to have occasional low back pain 
with heavy lifting.  A diagnosis of questionable back sprain 
had previously been documented in April 1967.  

VA special orthopedic examination conducted in November 1973 
included a notation to the effect that the veteran's left 
knee was aching more than had been demonstrated on 
examination in December 1968.  

The veteran submitted numerous statements from his private 
treating physicians in support of his claim.  In a statement 
dated in January 1994, Donald M. Spencer, M.D., indicated 
that he had been treating the veteran for internal 
derangement of his knee and that the veteran had been treated 
elsewhere for back pain, both of which he opined to be 
related to a shortening of the veteran's femur as a result of 
the gunshot wound in service.  According to Dr. Spencer, the 
veteran's femur was at least one inch short as a result of 
the injury in service and was directly responsible for 
symptomatology involving his back, hip and knee.  In 
addition, he noted that the veteran had demonstrated atrophy 
of his thigh muscles on the left side which had not responded 
to conservative treatment, such as a shoe lift.  Dr. Spencer 
essentially reiterated his position as to the cause of the 
veteran's back, hip and knee problems in a letter dated in 
March 1994.  

In a statement dated in June 1995, Daniel D. Weed, M.D., 
noted that he had been treating the veteran for a long period 
of time for posttraumatic medial joint line arthritis of the 
left knee which he attributed to the veteran's femur fracture 
in service.  Dr. Weed specifically opined that the veteran 
would not have developed this arthritis had it not been for 
the previous fracture of his left femur.  In a subsequent 
statement dated in November 1999, Dr. Weed emphasized that he 
and Dr. Spencer had been treating the veteran for a total of 
at least 8 to 10 years and that Dr. Spencer had thoroughly 
documented in his notes that the veteran had left leg, back 
and left knee pain due to a shortened left femur.  
Specifically, the veteran was stated to have severe 
degenerative arthritis of the left knee and a right-sided 
herniated disc which could be attributed to the shortened 
left femur resulting from the gunshot wound in service.  

Jacquelyn Gates, D.C., submitted a statement dated in 
November 1999 which indicated that she had been treating the 
veteran with conservative chiropractic care for lumbar spine 
and hip pain.  His subjective complaints were described as 
being at the L4, L5, sacral base and left ilium levels of the 
spine.  It was further noted that the veteran had reported a 
history of 1-inch leg shortening from a gunshot wound in 
service with numerous surgeries to correct the short leg and 
use of heel raisers off and on in the past.  According to Dr. 
Gates, the biomechanical changes in the veteran's lumbar 
spine that she treated in her office were indicative of the 
side of the short leg and were normally due to compensation.  

In addition to the above statements, a VA outpatient 
treatment report dated in December 1999 noted the veteran to 
have degenerative joint disease of the hips and lumbar spine 
with increasing leg pain probably due to leg length 
discrepancy caused by the shortened left femur resulting from 
the gunshot wound to the left thigh in service.  X-ray 
studies performed at that time showed findings of 
degenerative arthritis of the left knee and left hip.  

The veteran was afforded VA examinations of the spine, left 
knee and left hip in May 1996.  An examination of the spine 
resulted in a diagnosis of "[m]ild degenerative disc disease 
causing low back pain which appears approximately unrelated 
to the left thigh gunshot wound."  According to the 
examining physician, the basis for this determination was 
that, without a significant leg length discrepancy and 
without a significant injury to this area and with mild 
normal-for-age degenerative changes present in the lumbar 
spine, there was no clinical way to link the left thigh wound 
to a back problem, especially given the fact that the hip 
joint also appeared to be normal.  

An examination of the left knee and hip resulted in diagnoses 
of post-surgical changes in the left knee, which was 
otherwise normal, and mild loss of range of motion of the 
left hip, which was essentially the same as that demonstrated 
in the right hip.  Specifically, with respect to the left 
hip, the veteran's subjective complaints were stated to be 
unsupported by physical examination or diagnostic study.  
Consequently, the physician opined that there appeared to be 
no pathology of the left hip and knee which could be 
approximately related to the left thigh wound, since both of 
these joints were essentially normal, aside from the post-
surgical changes of the left knee.  

Subsequently, in December 1997, an addendum was prepared by a 
physician that was not involved in the examinations.  
According to this physician, in view of the perfect alignment 
of the fracture fragments and the absence of significant 
neurological deficit, "one must conclude that there [was] no 
evidence to support the opinion that the service-connected 
fracture of the left femur [was] a causative agent in regard 
to the arthritic condition of the left knee."  The physician 
went on to state that from a functional standpoint, the 
veteran had essentially made a normal recovery from his 
fractured femur, and that, consequently, no argument could be 
made that the femur fracture caused the knee condition.  

Based on its review of the evidence as a whole, the Board 
finds that the "negative evidence" represented by the VA 
examinations conducted in May 1996 and the subsequent 
addendum prepared in December 1997 is at least balanced by 
the "positive evidence" from the veteran's own treating 
physicians and the VA outpatient treatment record dated in 
December 1999.  The Board concludes, by extending the benefit 
of the doubt to the veteran, that the evidence supports the 
grant of service connection for lumbar degenerative joint 
disease, left knee degenerative arthritis and left hip 
degenerative arthritis, as secondary to the service-connected 
residuals of a gunshot wound of the left thigh.  



ORDER

Service connection for lumbar degenerative joint disease, 
left knee degenerative arthritis and left hip degenerative 
arthritis is granted.  


REMAND

The veteran also contends that the service-connected 
residuals of a gunshot wound of the left thigh are more 
disabling than as currently rated.  As a preliminary matter, 
the Board finds that the veteran's claim is plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  When an appellant submits a well-grounded claim, 
VA must assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  

The Board notes that most recent VA examination specifically 
undertaken for evaluation of the veteran's left thigh 
condition was conducted in July 1993.  Consequently, the 
Board finds that a contemporaneous examination to determine 
the current severity of the veteran's service-connected 
residuals of a gunshot wound of the left thigh, as well as 
association with the claims file of any records of treatment 
or evaluation for such condition, would materially assist in 
the adjudication of the veteran's claim.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, examination should include a medical opinion as 
to whether disability is manifested by pain with use, 
weakened movement, excess fatigability, incoordination or any 
other functionally disabling symptoms.  Additionally, and 
most importantly, this opinion should be expressed in terms 
of additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  

The Board further notes that the rating schedule criteria for 
evaluating muscle injuries were changed, effective on July 3, 
1997.  The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
in order to prevent any prejudice to the veteran, this claim 
must be initially considered by the RO under the provisions 
of the "new" criteria prior to appellate review.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected residuals of a 
gunshot wound of the left thigh since 
July 1993.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded VA 
examinations, to include a neurological 
examination to identify any nerve damage, 
in order to determine the nature and 
current severity of the service-connected 
residuals of a gunshot wound of the left 
thigh.  The claims folder should be made 
available to the examiner for review.  
All indicated testing should be 
performed, including x-ray, neurological 
and range of motion studies.  The 
examiner should identify all muscle 
groups affected by the veteran's service-
connected disability and state the degree 
of damage caused by the gunshot wound.  
All clinical findings should be reported 
in detail and should include a discussion 
of any painful motion, instability and 
degree of residual weakness and how it 
impacts on the function of the affected 
body part, i.e., the left thigh.  A 
complete rationale for all opinions 
expressed should be provided.  

3.  After undertaking the development 
requested above, the RO should again 
review the issue of an increased rating 
for the service-connected residuals of a 
gunshot wound of the left thigh to 
include consideration of the Court's 
holding in DeLuca and Karnas.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


